Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shun et al. (US20130258042, Shun).

As to claim 1, Shun shows:
A communication terminal for communicating with a counterpart communication terminal, comprising:
circuitry configured to display an image based on image data to be shared with the counterpart communication terminal (¶ [0032]) (e.g., Second data is stored representing captured screenshots at each of a plurality of screenshot capture instances at the endpoint device for each attendee during the conference session; The second data is sent to the endpoint device of the presenter for display at the endpoint device of the presenter);
receive (e.g., from the user) an instruction to prohibit capturing of a screen that includes the image based on the image data (¶ [0035]) (e.g., Button 510 is provided to allow an attendee to configure the conference session plug-in software not to capture screenshots when the attendee has certain applications and windows active);
and transmit to the counterpart communication terminal information related to the instruction to prohibit capturing of the screen (¶ [0035], [0036]) (e.g., . The attendee can configure the conference session plug-in software not to capture screenshots when certain applications are active so that those screenshots images are not sent to the conference server 20, thereby protecting private or other information from viewing by the presenter; when a screenshot capture instance occurs, and one of the applications that the attendee configures to be kept private is active, the conference session plug-in software will not capture that displayed information, and instead will cause a generic screen image, such as that shown in FIG. 7, to be stored at the conference server 20 for the endpoint for that attendee; when a screenshot is not captured for an attendee endpoint, the conference server 20 treats that attendee as not being on attention for that screenshot capture instance. Examiner note: not capturing a screenshot transmits to the counterpart communication terminal information related to the instruction to prohibit capturing of the screen).

As to claim 2, Shun further shows:
The communication terminal of claim 1, wherein the circuitry is configured to display, in addition to the image based on the image data, a user interface that allows a user to input the information related to the instruction to prohibit capturing of the screen including the image (¶ [0035]) (e.g., Button 510 is provided to allow an attendee to configure the conference session plug-in software not to capture screenshots when the attendee has certain applications and windows active).

As to claim 3, Shun further shows:
The communication terminal of claim 1, wherein the circuitry is further configured to store, in a memory, the information related to the instruction to prohibit capturing of the screen, in association with an identifier of the image data (¶ [0036]) (e.g., when a screenshot capture instance occurs, and one of the applications that the attendee configures to be kept private is active and displaying to the attendee on his/her endpoint, the conference session plug-in software will not capture that displayed information, and instead will cause a generic screen image, such as that shown in FIG. 7, to be stored at the conference server 20 for the endpoint for that attendee; When a screenshot is not captured for an attendee endpoint, the conference server 20 treats that attendee as not being on attention for that screenshot capture instance, and this is factored into the computation of that attendee's attention metric or ratio accordingly. Examiner note: the generic screen shot is information related to the instruction to prohibit capturing of the screen).

As to claim 4, Shun further shows:
The communication terminal of claim 3, wherein the information related to the instruction to prohibit capturing of a screen includes one of:
an instruction to prohibit capturing of all screens displayed based on the image data;
and an instruction to prohibit capturing of a part of screens based on the image data (¶ [0036]) (e.g., an attendee configures certain displays screens to be kept private, e.g., email application windows, financial application windows).

As to claim 7, Shun further shows:
The communication terminal of claim 1, wherein the circuitry receives the instruction to prohibit capturing, before the image is displayed or during when the image is being displayed (¶ [0035]) (e.g., Button 510 is provided to allow an attendee to configure the conference session plug-in software not to capture screenshots when the attendee has certain applications and windows active, such as applications that contain private information, e.g., email applications, bank account or other financial applications, instant messaging applications, employee information, etc. The attendee can configure the conference session plug-in software not to capture screenshots when certain applications are active so that those screenshots images are not sent to the conference server 20).

As to claim 8, Shun further shows:
The communication terminal of claim 1, wherein the circuitry is further configured to store the information related to the instruction to prohibit capturing, in association with schedule information of a particular event during which the image based on the image data is displayed (¶ [0039]) (e.g., e. From 11:10-11:20, this attendee is engaged in private activities and has disabled screenshot captures for those particular private activities).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shun et al. (US20130258042, Shun) in view of Yoshida (US20140253668).

As to claim 9:
Shun shows a system comprising:
a first communication terminal (e.g., attendee device) configured to display a first screen including an image based on image data (¶ [0032]) (e.g., Second data is stored representing captured screenshots at each of a plurality of screenshot capture instances at the endpoint device for each attendee during the conference session; The second data is sent to the endpoint device of the presenter for display at the endpoint device of the presenter);
and a second communication terminal (e.g., presenter device) configured to display a second screen including the image based on the image data that is shared by the first communication terminal (¶ [0032]) (e.g., Second data is stored representing captured screenshots at each of a plurality of screenshot capture instances at the endpoint device for each attendee during the conference session; The second data is sent to the endpoint device of the presenter for display at the endpoint device of the presenter), 
the first communication terminal including first circuitry configured to:
receive (e.g., from the user) an instruction to prohibit capturing of a screen that includes the image based on the image data by the second communication terminal (¶ [0035]) (e.g., Button 510 is provided to allow an attendee to configure the conference session plug-in software not to capture screenshots when the attendee has certain applications and windows active);
and transmit to the second communication terminal information related to the instruction to prohibit capturing of the screen, 
the second communication terminal including second circuitry configured to:
disable capturing of the screen that includes the image based on the image datathereby protecting private or other information from viewing by the presenter; when a screenshot capture instance occurs, and one of the applications that the attendee configures to be kept private is active, the conference session plug-in software will not capture that displayed information, and instead will cause a generic screen image, such as that shown in FIG. 7, to be stored at the conference server 20 for the endpoint for that attendee; when a screenshot is not captured for an attendee endpoint, the conference server 20 treats that attendee as not being on attention for that screenshot capture instance; Examiner note: Shun shows transmitting to the second communication terminal information related to the instruction to prohibit capturing of the screen by disabling capturing of the screen that includes the image based on the image data).
Shun fails to specifically show: disable capturing of the screen that includes the image based on the image data, based on the information related to the instruction to prohibit capturing of the screen. 
In the same field of invention, Yoshida teaches: a video conferencing system. Yoshida further teaches: transmit to a second communication terminal information related to an instruction to prohibit capturing of a screen, and editing a capturing of the screen that includes an image based on an image data, based on the information related to the instruction to prohibit capturing of the screen (¶ [0122], [0123], [0127], [0128]) (e.g., the transmission terminal 10ba selects the disallow button 502; the query unit 25 receives the button information indicating whether the allow button 501 is selected or the disallow button 502 is selected; after that, the image editor unit 24 edits the display region A23 in which imaging data of the transmission terminal 10ab is displayed, and edits the display region A24 in which imaging data of the transmission terminal 10ba is displayed; Here, editing is image processing for disabling visibility of a region). 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Shun and Yoshida before the effective filing date of the invention, to have combined the teachings of Yoshida with the system as taught by Shun. 
One would have been motivated to make such combination because a way to prevent an image from being saved when a user of a transmission terminal disallows capturing the image would have been obtained and desired, as expressly taught by Yoshida (¶ [0134]).

As to claim 10, Shun further shows:
The system of claim 9, wherein the second circuitry of the second communication terminal is further configured to:
in response to a request for screen capturing, determine whether screen capturing is allowed, based on the information related to the instruction to prohibit capturing of the screen, and based on a determination indicating that screen capturing is allowed, execute capturing of the screen (¶ [0038]) (e.g., Data to display the view such as that shown in FIG. 9 may be sent by the conference server 20 to the presenter endpoint, either at the request of the presenter, automatically,).

As to claim 11, Yoshida further teaches:
The system of claim 10, wherein the second circuitry of the second communication terminal is further configured to:
display a message indicating that capturing of the screen is prohibited, based on the determination indicating that screen capturing is not allowed (¶ [0122]) (e.g., capture wait dialog D2).
One would have been motivated to make such combination because a way to prevent an image from being saved when a user of a transmission terminal disallows capturing the image would have been obtained and desired, as expressly taught by Yoshida (¶ [0134]).


As to claim 12, Shun further shows:
The system of claim 10, wherein the second circuitry of the second communication terminal is further configured to store in a memory the information related to the instruction to prohibit capturing of the screen that is transmitted from the first communication terminal (¶ [0039]) (e.g., attendee-specific overview may be presented to a presenter; From 11:10-11:20, this attendee is engaged in private activities and has disabled screenshot captures for those particular private activities).

As to claim 13, Shun further shows:
The system of claim 9, further comprising:
a server configured to store the image data transmitted from the first communication terminal, wherein the second communication terminal is configured to download the image data from the server for display (¶ [0038]) (e.g., Data to display the view such as that shown in FIG. 9 may be sent by the conference server 20 to the presenter endpoint).

As to claim 14:
Shun shows a method for controlling capturing of an image, comprising:
displaying, on a display of a first communication terminal (e.g., attendee device), an image based on image data to be shared with a second communication terminal (e.g.,. presenter device) (¶ [0032]) (e.g., Second data is stored representing captured screenshots at each of a plurality of screenshot capture instances at the endpoint device for each attendee during the conference session; The second data is sent to the endpoint device of the presenter for display at the endpoint device of the presenter);
at the first communication terminal, receiving an instruction (e.g., from the user) to prohibit capturing of a screen that includes the image based on the image data (¶ [0035]) (e.g., Button 510 is provided to allow an attendee to configure the conference session plug-in software not to capture screenshots when the attendee has certain applications and windows active);
and transmitting, from the first communication terminal to the second communication terminal, 
information related to the instruction to prohibit capturing of the screen, 
Shun fails to specifically show: information related to the instruction to prohibit capturing of the screen, to control screen capturing by the second communication terminal.
In the same field of invention, Yoshida teaches: a video conferencing system. Yoshida further teaches:  and transmitting, from the first communication terminal to the second communication terminal, information related to the instruction to prohibit capturing of the screen, to control (e.g., edit) screen capturing by the second communication terminal (¶ [0122], [0123], [0127], [0128]) (e.g., the transmission terminal 10ba selects the disallow button 502; the query unit 25 receives the button information indicating whether the allow button 501 is selected or the disallow button 502 is selected; after that, the image editor unit 24 edits the display region A23 in which imaging data of the transmission terminal 10ab is displayed, and edits the display region A24 in which imaging data of the transmission terminal 10ba is displayed; Here, editing is image processing for disabling visibility of a region).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Shun and Yoshida before the effective filing date of the invention, to have combined the teachings of Yoshida with the method as taught by Shun. 
One would have been motivated to make such combination because a way to prevent an image from being saved when a user of a transmission terminal disallows capturing the image would have been obtained and desired, as expressly taught by Yoshida (¶ [0134]).

As to claim 15, Shun further shows:
The method of claim 14, further comprising:
displaying, in addition to the image based on the image data, a user interface that allows a user to input the information related to the instruction to prohibit capturing of the screen including the image screen (¶ [0035], [0036]) (e.g., . The attendee can configure the conference session plug-in software not to capture screenshots when certain applications are active).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takashashi et al. 		[U.S. 20160210107], fig. 7, capturing a screenshot of this is not allowed
Pantazelos			[U.S. 20180083978], claim 28, each participant device is disabled from capturing images or screenshots while the video images are being displayed on the participant device
Singh et al.			[U.S. 20150271013], para 0090, Screenshot protection is another feature, where an application may prevent any data from being stored in screenshots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 57127032643264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        9/3/2022